F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              SEP 16 1998
                                TENTH CIRCUIT
                           __________________________                    PATRICK FISHER
                                                                                  Clerk

 GEORGE L. SMITH,

          Petitioner-Appellant,

 v.                                                        No. 98-6058
                                                          (W.D. Okla.)
 STEVE HARGETT,                                       (D.Ct. No. 97-CV-493)

          Respondent-Appellee.
                         __________________________

                            ORDER AND JUDGMENT *
                           __________________________

Before SEYMOUR, BRORBY, and BRISCOE, Circuit Judges.
                  __________________________


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



      Mr. Smith is a state prisoner who filed a petition for habeas relief in the


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
district court. The district court denied his petition and, acting   pro se , Mr. Smith

appeals.



       A jury convicted Mr. Smith of first degree murder and he was sentenced to

life imprisonment. After his conviction and sentence were affirmed on direct

appeal in state court, Mr. Smith filed a petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254. In his § 2254 petition, Mr. Smith alleged seven

constitutional errors: (1) the trial court erred in denying a continuance, which

denied him his Sixth Amendment right to effective assistance of counsel; (2) the

trial court erred in denying Mr. Smith’s motion in limine on use of his prior

convictions and erred in denying admission of evidence of the victim’s prior drug

convictions; (3) the trial court denied his right to a fair trial when he was labeled

a “drug user” during jury selection and when a black juror was removed from the

panel; (4) the trial court erred in admitting photographs of the victim and

allowing exhibits in the jury room; (5) the trial court denied his right to confront

witnesses by the trial court’s limitation on cross-examination of a witness; (6) the

trial court erred in allowing a jury instruction that indicated a statement made by

Mr. Smith was a “confession” rather than an “admission”; and (7) the trial court

erred in instructing the jury regarding the maximum punishment for the lesser

included offense of first degree manslaughter.


                                              -2-
      The petition for habeas relief was referred to a magistrate judge. The

magistrate judge reviewed Mr. Smith’s claims and issued an eighteen-page Report

and Recommendation. In it, the magistrate judge concluded Mr. Smith was not

entitled to relief. A copy of this Report and Recommendation, dated August 18,

1997, is attached hereto and made a part hereof.



      Mr. Smith objected to the magistrate judge’s conclusions. The district

court reviewed his case and concluded the “facts and law are fairly and

completely stated in the Report and Recommendation of the Magistrate Judge.”

Furthermore, the district court noted, “Petitioner raises no matter of fact or law

that was not clearly and accurately addressed.” The district court thereupon

adopted the Report and Recommendation in its entirety and overruled all

objections raised by Mr. Smith.



      Mr. Smith appeals that decision. He asserts: (1) the district court erred in

adopting the magistrate judge’s report and recommendation because it was based

on an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings; (2) the district court erred in its decision on the trial

court’s rejection of his motion for a continuance; (3) the district court erred in its

decision on the photographs of the deceased’s injuries; (4) the district court erred


                                           -3-
in its decision on Mr. Smith’s right to confront witnesses in trial; (5) the district

court erred in its decision on the instruction of confession versus a instruction of

admission; and (6) the district court erred in decision on the trial court’s lack of

guidance during the sentencing. In other words, he simply reiterates the points he

raised before the district court and the magistrate judge.



       As a threshold matter, we must first decide whether Mr. Smith is entitled to

proceed in forma pauperis . The district court denied Mr. Smith’s application to

proceed without paying the appeal fee, finding Mr. Smith “has not presented a

reasoned, nonfrivolous argument on appeal and that the appeal is not taken in

good faith.” Pursuant to Federal Rule of Appellate Procedure 24(a), Mr. Smith

now asks this court to grant him leave to file his appeal      in forma pauperis .



       “In the absence of some evident improper motive, the applicant’s good faith

is established by the presentation of any issue that is not plainly frivolous.”      Ellis

v. United States , 356 U.S. 674 (1958). Giving Mr. Smith the benefit of the doubt

as a pro se litigant, we believe his appeal barely meets this standard. Therefore,

we will consider his appeal. Mr. Smith is responsible for any obligations this may

create under 28 U.S.C. § 1915(b).




                                              -4-
         The district court also denied Mr. Smith a certificate of appealability,

which he must obtain to appeal the denial of his § 2254 petition.     See 28 U.S.C.

§ 2253(c)(1). Mr. Smith may only obtain a certificate of appealability if he makes

a showing of the “denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).



         We agree with the district court that Mr. Smith has failed to make the

required showing. We can explain the law no more clearly and no more

accurately than was explained in the thorough and accurate analysis by the

magistrate judge in the attached Report and Recommendation. Mr. Smith has

failed to persuade this court of any error in either the facts or the law as both

were set forth by the magistrate judge. Were we to grant the certificate and reach

this appeal on the merits, we would have no problem in affirming the judgment of

the district court for substantially the same reasons set forth by the magistrate

judge.



         The request for a certificate of appealability is denied, and the appeal is

DISMISSED .


                                          Entered by the Court:

                                          WADE BRORBY
                                          United States Circuit Judge


                                            -5-